Name: DECISION OF THE EEA JOINT COMMITTEE No 11/96 of 12 March 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: nan
 Date Published: 1996-05-23

 Avis juridique important|21996D0523(07)Official Journal L 124 , 23/05/1996 P. 0021 - 0022DECISION OF THE EEA JOINT COMMITTEE No 11/96 of 12 March 1996 amending Annex VI (Social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof,Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 1/96 (1);Whereas the application of Decision No 155 of 6 July 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401 to 411) was confirmed for the new Member States, Austria, Sweden and Finland, by Decision No 157 of 1 July 1995 of the Administrative Commission of the European Communities on Social Security for Migrant Workers,Whereas Decision No 155 of 6 July 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401 to 411), adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers (2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 29 (Decision No 130) in Annex VI to the Agreement:'- 395 D 0353: Decision No 155 of 6 July 1994 (E 401-411) (OJ No L 209, 5. 9. 1995, p. 1).`Article 2The following indent shall be added in point 42 (Decision No 147) in Annex VI to the Agreement:', as amended by:- 395 D 0353: Decision No 155 of 6 July 1994 (E 401-411) (OJ No L 209, 5. 9. 1995, p. 1).`Article 3The texts of Decision No 155 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 12 March 1996.For the EEA Joint CommitteeThe PresidentP. BENAVIDES(1) OJ No L 90, 11. 4. 1996, p. 38.(2) OJ No L 209, 5. 9. 1995, p. 1.